Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/654,256, the examiner acknowledges the applicant's submission of the amendment dated 2/19/2021. Claims 1, 5 and 11 have been amended. Claims 1-11 are pending.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Schuttenberg et al. (US 9,842,051) teaches “a cache coherency circuit to detect cache aliasing during the performance of the memory operation by the VIPT cache, wherein cache aliasing is detected when a second tag maps the physical address to a second set of the VIPT cache, the second set being different from the first set” (claim 1).
	Sasanka et al. (US 2018/0285267) teaches “Cache conflicts may occur because memory locations from different memory address groups 118A-118D may be mapped to the same cache line. In some implementations, cache controller 112 uses a common mapping function to convert physical memory addresses in different memory address groups to the cache line index values.” (par. 0025).
	Ledford (US 2011/0213923) teaches “An 8-way set associative cache memory will have 8 slots in a given set to hold data in cache memory. Since all memory addresses map directly to a set, any two addresses that map to the exact same set are called aliases of each other.” (par. 0014).

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-11 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on2/19/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “… location selection circuitry to select a set of two or more of the memory locations by which to access a two or more memory locations; the location selection circuitry being configured to initiate an allocation operation for a data item when that data item is to be newly stored by the memory circuitry and the selected set of two or more of the memory locations are already occupied by one or more other data items, the allocation operation comprising an operation to replace at least a subset of the one or more other data items from the set of two or more memory locations by the newly stored data item; and detector circuitry, comprising a detector and controller configured to interact with an aliasing monitor data table, to detect a data access conflict in which a group of two or more data items having different respective attributes are mapped by the mapping relationship to the same set of two or more memory locations; the location selection circuitry being configured to vary the mapping relationship applicable to the attribute of at least one data item of the group of two or more data items in response to a detection by the detector circuitry of a data access conflict.”
	Independent claim 11 is allowed for the reasons indicated above with respect to claim 1.
	
	Dependent claims 2-10 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




March 30, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135